DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claims 23-29 invoke 35 USC 112(f).

Claim Objections
Claims 12 and 23 are objected to because of the following informalities:  
Regarding claim 12, in lines 1, 5, and 7, replace “host device” with --host wireless device-- since claims 13, 14, 17, 21, and 22, which depended on claim 12, recite the host wireless device.
Regarding claim 23, in lines 1, 2, and 4, replace “host device” with --host wireless device-- since claims 24-26 and 29 which depended on claim 23 recite the host wireless device.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,999,871 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of the present application merely broaden the scope of independent claims of US Patent No. 10,999,871 B2 respectively, by eliminating the step of transmitting the second RACH message in response to receiving the discovery message.
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before.  In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-13, 17-24, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2018/0242367 A1).
Regarding claims 1, 12, 23, and 30, Kim discloses a method of wireless communication, comprising: 
receiving at a host wireless device, a random access channel (RACH) preamble on a first time domain resource from a client wireless device (Fig. 32, S3201, UE generates MSG1 using a predefined or random preamble index and transmits MSG1 to eNB in a time region of a subframe, illustrated in Fig. 28); and 
receiving, at the host wireless device, a second RACH message from the client wireless device on a second time domain resource after the first time domain resource (Fig. 32, S3203, UE generates MSG3 having UE ID and transmits MSG3 to eNB in a time region, except a time region to which MSG1 is transmitted, within the same subframe, illustrated in Fig. 28), the second time domain resource being defined by a mapping from the first time domain resource (484th - 486th paragraphs, MSG3 is mapped to identical frequency region to which MSG1 is mapped and/or MSG may be mapped to entire remaining time regions, except for a time region through which MSG1 is transmitted, within the same subframe and/or MSG3 may be mapped to entire remaining frequency and time regions, except a frequency region and a time region through which the MSG1 is transmitted, within the same subframe). 

Regarding claims 2, 13, and 24, Kim discloses that wherein the second RACH message includes one or more of: an identifier of the client wireless device (Fig. 32, MSG3 includes UE ID); an identifier of the recipient of the host wireless device; a resource configuration for subsequent RACH messages; or timing information.

Regarding claims 6 and 17, Kim discloses that wherein the mapping for the second time domain resource and a configuration for the second RACH message are provided by one of: a standardized preconfiguration (487th paragraph, a region through which the MSG3 is to be transmitted is preset);030284.1695730Qualcomm Ref. No. 183246 a configuration indicated by a third entity in communication with both the host wireless device and the client wireless device; or a configuration indicated by a selected resource or sequence of the RACH preamble.

Regarding claims 7, 18, and 27, Kim discloses that wherein the mapping for the second time domain resource is a one-to-one mapping or the mapping indicates a time domain window in which the second time domain resource is selected by the client wireless device (491st paragraph, base station may acquire information about a region/resource to which the MSG3 is mapped by receiving a control message about the region/resource to which MSG3 is mapped).

Regarding claims 8, 19, and 28, Kim discloses that wherein receiving the second RACH message comprises monitoring a set of frequency domain resources for the second RACH message (Fig. 28a, MSG3 is mapped to a frequency region identical to a frequency region to which MSG1 is mapped).

Regarding claims 9 and 20, Kim discloses that wherein the second time domain resource is at least two slots after the first time domain resource (Fig. 29, MSG3 is transmitted in a different subframe from MSG1 according to a subframe offset.  Herein, a subframe includes at least two slots).

Regarding claims 10, 21, and 29, Kim discloses transmitting, from the host wireless device, a third RACH message establishing a communication session between the host wireless device and the client wireless device (Fig. 32, eNB transmits MSG2 and MSG4 to UE for connection establishment).

Regarding claims 11 and 22, Kim discloses that wherein a resource and configuration of the third RACH message is provided by one of: a discovery message transmitted by the host wireless device; a standardized preconfiguration (Fig. 32, MSG2 or MSG4 is transmitted in PDCCH); a configuration indicated by a third entity in communication with both the host wireless device and the client wireless device, a configuration indicated by a selected resource or sequence of the RACH preamble; or the second RACH message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jiang et al (US 2013/0003682 A1).
Regarding claims 3, 14, and 25, Kim discloses that MSG3 including UE ID (Fig. 32).  Kim does not disclose that wherein the timing information is one of a timing offset between the client wireless device and the host wireless device or a timing reference for a subsequent RACH message.  Jiang discloses that the MSG3 including timing offset of the synchronization of the component carrier between the UE and the eNB (75th or 82nd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate timing offset in MSG3 in Kim’s system, as suggested by Jiang, to compensate and prevent interference. 

Allowable Subject Matter
Claims 4-5, 15-16, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Ou et al (US 2018/0270868 A1) discloses RACH for system information request in wireless system.
Sun et al (US 2019/0029040 A1) discloses random access channel window design.
Li et al (US 2019/0335535 A1) discloses message mapping in frequency and time indexing.
Abedini et al (US 2019/0268945 A1) discloses NR RACH MSG1 configuration.
Lee et al (US 2021/0105813 A1) discloses RACH procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472